                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 Williamson                                                Civil Action No. 19-01212

 Versus                                                       Judge Michael J Juneau

 Garber et al                                  Magistrate Judge Carol B Whitehurst

                                    JUDGMENT

      For the reasons stated in the Amended Report and Recommendation of the

Magistrate Judge previously filed herein, and after an independent review of the

record including the objections, and having determined that the findings and

recommendations are correct under the applicable law, the Court adopts the

Amended Report and Recommendation in part with the following findings as to

Plaintiff’s Section 1983 claims for deliberate indifference related to failure to receive

his blood thinner medication.

      Plaintiff has sued all Defendants in their official capacities. Suits against state

officials in their official capacity are essentially treated as suits against the

governmental entity or Monell claims. Hafer v. Melo, 502 U.S. 21, 25, 112 S. Ct.

358, 361, 116 L. Ed. 2d 301 (1991); See also Monell v. Dep't of Soc. Servs. of City

of New York, 436 U.S. 658, 694, 98 S. Ct. 2018, 2037, 56 L. Ed. 2d 611 (1978).

Because official capacity suits are treated as Monell claims, there must be a policy

or custom of the entity implicated in the constitutional violation. Id.
      The failure to provide Plaintiff blood thinners after multiple requests for the

medication is certainly the type of claim that can be viable under the Eighth

Amendment. See e.g., Easter v. Powell, 467 F.3d 459 (5th Cir. 2006); Delaughter v.

Woodall, 909 F.3d 130 (5th Cir. 2018). However, this case, as a suit essentially

against Sheriff Garber in his official capacity, requires Plaintiff to allege facts

relating to a policy or custom alongside factual allegations of an Eighth Amendment

violation. Plaintiff’s complaint, as it stands, does not contain facts outside of

Plaintiff’s own incident that reveal a policy or custom of withholding medication or

other deficiencies in medical care. Instead, the complaint makes legal conclusions

regarding Sheriff Garber’s policymaking authority. Accordingly,

      IT IS ORDERED that the Motion to Dismiss Defendants, Sheriff Garber and

Paula Smith, Under Rule 12(b)(6), filed by Defendants, Mark A. Garber in his

Official Capacity as Sheriff of Lafayette Parish and Paula Smith in her Official

Capacity as Warden of Lafayette Parish Jail [Rec. Doc. 6] is GRANTED IN PART

as to all Section 1983 and all Louisiana state law claims against Warden Paula Smith

and the Section 1983 claims against Sheriff Mark Garber for “creating a hazardous

condition caused by water leaking into the H-pod dormitory area” and for funding

and maintenance of the Parish jail and all Louisiana state law claims; and DENIED

IN PART as to Plaintiff’s Section 1983 claims for deliberate indifference related to

failure to receive his blood thinner medication and his resulting stroke,

                                         2
understaffing, training or supervision and untrained personnel without prejudice to

Defendant’s right to reassert the motion after Plaintiff has amended his complaint.

      IT IS FURTHER ORDERED that Plaintiff may amend his complaint

addressing the claims for deliberate indifference regarding medical treatment and

remaining Section 1983 claims against Sheriff Mark Garber in his official capacity

for understaffing, training or supervision and untrained personnel within twenty-one

(21) days of this Judgment.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 12th day of

March, 2020.



                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE




                                         3
